DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1/29/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is NOT accepted.
The terminal disclaimer does not comply with 37 CFR 1.321 because:
The person who signed the terminal disclaimer (only for applications filed on or after September 16, 2012): is not the applicant, patentee or an attorney or agent of record. 37 CFR 1.321(a) and (b). (See FP 14.26.08) Resubmit TD, no fee is required. 

(Note: PoA can be given to a customer number, wherein all practitioners listed under the customer number have PoA. If PoA is given to a list of practitioners by registration number, the list may not comprise more than 10 practitioners, or separate paper signed by a 37 CFR 1.33(b) party must be in the record identifying which of the practitioners, up to 10, are recognized as having PoA. A representative of the assignee, who is not of record, cannot sign the TD unless it is established that the representative is a party authorized to act on behalf of the assignee.)

As such, the double patenting rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11-12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-12, 14 of copending Application No. 16160092 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims have a removable connection between lower link and thigh panel (where the reference application lacks this) wherein these differences are minor.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Amendment

Applicant’s Amendments, filed 2/01/2021, to claims 1, 3-8, 11, 13-18 acknowledged by Examiner. 
Claims 1-20 are now pending.



Response to Arguments
First Argument:
	The prior art of Doty does not disclose/teach the invention as currently amended.
	Examiner's Response:
Applicant's arguments with respect to the claims have been considered but are moot because the rejection has been changed below, necessitated by Applicant's amendments. The rejection of Doty has been withdrawn.
Second Argument:
	Applicant asserts Turconi does not disclose the pocket material being soft and compliant, only that the fabric of the device is soft and compliant (Remarks Page 4).
	Examiner’s Response:
Applicant's arguments filed 2/01/2021 have been fully considered but they are not persuasive.
Turconi states: “The side portion 13 is entirely made of fabric, i.e. of soft and flexible material, and is not indissolubly connected to rigid elements, such as articulated rods or stays.  In fact, there are no articulated rods or stays permanently constrained to it, for example embedded in non-removable manner in an inner pocket.” [0023] and “According to one embodiment of the brace 10 shown by way of non-limiting example, the side portion 13 comprises, on the inner side, a pocket 25 for the cryotherapeutic treatment, adapted to receive a cooling element, not shown, such as a gel bag for the treatment of pain and edema.” [0032]. Herein it may be seen that the fabric of the “entire” side portion 13 is made of soft and flexible (compliant) fabric and wherein the side portion further “comprises” the pockets. This means the pockets are made of the side portion and thus have the same material qualities. Thus the pockets are also soft and compliant.


Third Argument:
	Applicant Schwen does not disclose a coherent panel assembly, and applicant asserts there is no guidance for ensuring the brace is restored to the same position.
	Examiner’s Response:
Applicant's arguments filed 2/01/2021 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The prior art of Schwen is a teaching reference for modifying the device of Turconi which does disclose the panel assembly as a whole, the secondary teaching reference is not required to teach this limitation as it has already been covered, also for note the interpretation of Schwen has been altered in the rejection below.
	Also for the issues of “guidance”, this issue is not relevant as this functionality has not been claimed and as such need not be addressed until it is of actual relevance to the claims. 


Examiner appreciates Applicant’s discussion of their invention on Pages 13-28; however, there does not seem to be any direct refutation or argument against the prior art regarding the claim language of record as amended herein. Examiner notes also that any differences between the prior art and of features of the instant application that are not claimed, are not truly of relevant discussion until those unclaimed features become claimed.
	
Examiner’s Notes
	All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-6 and 13-16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 3-10 and 13-20, there is a newly amended terminology of “a plurality of protrusions” in claims 3-6 and 13-16. The only original usage of the term “protrusion” in the instant application is on Page 24 of the specification in the form of a “threaded protrusion” for the fastener 134 which would make the fastener 134 a screw. However, claims 7-10 and 17-20 which depend on the claims with the newly amended term recite “a plurality of threaded fasteners” which then indicates that the “protrusions” are separate structure from the fasteners and are herein not actually referring to the “protrusion” according to specification Page 24. However, Examiner is not at all certain at what new “protrusions” they could be referring to, so either this is new matter as representing new undisclosed structure, or there was an issue in the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 and 13-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3-10 and 13-20, there is a newly amended terminology of “a plurality of protrusions” in claims 3-6 and 13-16. The only original usage of the term “protrusion” in the instant application is on Page 24 of the specification in the form of a “threaded protrusion” for the fastener 134 which would make the fastener 134 a screw. However, claims 7-10 and 17-20 which depend on the claims with the newly amended term recite “a plurality of threaded fasteners” which then indicates that the “protrusions” are separate structure from the fasteners and are herein not actually referring to the “protrusion” according to specification Page 24. However, Examiner is not at all certain at what new “protrusions” they could be referring to if not the threaded fasteners, thus making this language “plurality of protrusions” indefinite in the context of the further dependent claims. According to the only disclosure, these “protrusions” must be the threaded fasteners and as such in the claims these cannot be different structures. Thus for examining purposes to make the claims definite, the language of “plurality of protrusions” will be interpreted to be as synonymous with “plurality of threaded fasteners” and vice versa as these can only be seen as referring to the same structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Turconi (US 20170216076 A1) in view of Kloecker (US 20100042026 A1).
Regarding claim 1, Turconi discloses a hip orthotic configured to attach to a user's lateral waist, hip, and lateral thigh (See Figure 6C wherein the orthotic is attached at the lateral waist, hip, and lateral thigh) comprising: 
(a) a waist panel (See Annotated Figure 3) configured to lie over said user’s lateral waist (See Figure 6C according to Annotated Figure 3 wherein this waist panel lies over the user’s lateral waist); 
(b) a thigh panel (See Annotated Figure 3) configured to lie over said user’s lateral thigh (See Figure 6C according to Annotated Figure 3 wherein this thigh panel lies over the user’s lateral thigh); 

 (d) a waist strap 14a configured to encircle said waist of said user and secure said waist panel to said user (see [0036]); 
(e) an upper thigh strap 14b configured to encircle said thigh of said user and secure said thigh panel to said user (see [0036]);
(g) a brace assembly 18’ (articulated rod 18’) (see [0038]), including, 
(i) an upper link (See Annotated Figure 6C),  
(ii) a lower link (See Annotated Figure 6C),  
(iii) a pivot mechanism between said upper link and said lower link (See Annotated Figure 6C, see [0038] wherein articulated rod 18’ means this is a pivot, see https://www.merriam-webster.com/dictionary/articulated); 
(h) a removable attachment between said upper link and said waist panel (See Annotated Figure 3 and Figure 6C, wherein the buckle 23U has quick hooking means 19 [0031] which attach to hooking means 17’ [0027, 0025] which is located partly in the waist panel area) configured to positively locate said upper link with respect to said waist panel (See Annotated Figure 6C, wherein the upper link is located in respect to the waist panel); and 
(i) a removable attachment between said lower link and said thigh panel (See Annotated Figure 3 and Figure 6C, wherein the buckle 23L has quick hooking means 19 [0031] which attach to hooking means 17’ [0027, 0025] which is located partly in the thigh panel area) configured to positively locate said lower link with respect to said thigh panel (See Annotated Figure 6C, wherein the lower link is located in respect to the thigh panel).
For note, Turconi discloses that the hip brace 10 (panel assembly) has the function of treating post-surgical edema (see [0008]).

However, Kloecker teaches an analogous waist/hip/thigh garment G3 (See Figure 7, also device is further analogous in having a similar shape as Turconi) for treating edema in the hip, thigh, and waist (see [0108]) (wherein the garment G3 is of the same construction as the garments G2 and G1 of Figures 3-8) wherein this garment of Kloecker contains an inflatable bladder 4 (segments pockets of inflatable air 4 [0100]) which is configured to allow said user to selectively inflate and deflate said air bladder 4 in order to regulate a pressure applied to the waist, thigh, and hip (see [0101, 0106] valves 10 permit the user to selectively deflate and inflate the inflatable bladders 4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the panel assembly 10 of Turconi (see Figure 3) to be entirely provided with the segmented inflatable bladder 4 of the garment G3 of Kloecker (thus causing the entire panel assembly to have an inflatable bladder 4) to further treat edema in the waist, thigh, and hip of the user (See Kloecker [0108]).

    PNG
    media_image1.png
    517
    652
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    672
    713
    media_image2.png
    Greyscale

Regarding claim 11, Turconi discloses a hip orthotic configured to attach to a user's lateral waist, hip, and lateral thigh (See Figure 6C wherein the orthotic is attached at the lateral waist, hip, and lateral thigh) comprising: 
(a) a panel assembly 10 (See Annotated Figure 3), including, 
(i) a waist panel (See Annotated Figure 3) configured to lie over said user’s lateral waist (See Figure 6C according to Annotated Figure 3 wherein this waist panel lies over the user’s lateral waist);  
(ii) a thigh panel (See Annotated Figure 3) configured to lie over said user’s lateral thigh (See Figure 6C according to Annotated Figure 3 wherein this thigh panel lies over the user’s lateral thigh); 


(iv) a waist strap 14a configured to encircle said waist of said user and secure said waist panel to said user (see [0036]); 
(v) an upper thigh strap 14b configured to encircle said thigh of said user and secure said thigh panel to said user (see [0036]);
(b) a brace assembly 18’ (articulated rod 18’) (see [0038]), including, 
(i) an upper link (See Annotated Figure 6C),  
(ii) a lower link (See Annotated Figure 6C),  
(iii) a pivot mechanism between said upper link and said lower link (See Annotated Figure 6C, see [0038] wherein articulated rod 18’ means this is a pivot, see https://www.merriam-webster.com/dictionary/articulated); 
(c) a removable attachment between said upper link and said waist panel (See Annotated Figure 3 and Figure 6C, wherein the buckle 23U has quick hooking means 19 [0031] which attach to hooking means 17’ [0027, 0025] which is located partly in the waist panel area) configured to positively locate said upper link with respect to said waist panel (See Annotated Figure 6C, wherein the upper link is located in respect to the waist panel); 
(d) a removable attachment between said lower link and said thigh panel (See Annotated Figure 3 and Figure 6C, wherein the buckle 23L has quick hooking means 19 [0031] which attach to hooking means 17’ [0027, 0025] which is located partly in the thigh panel area) configured to positively locate said lower link with respect to said thigh panel (See Annotated Figure 6C, wherein the lower link is located in respect to the thigh panel).
For note, Turconi discloses that the hip brace/panel assembly 10 has the function of treating post-surgical edema (see [0008]).

However, Kloecker teaches an analogous waist/hip/thigh garment G3 (See Figure 7, also device is further analogous in having a similar shape as Turconi) for treating edema in the hip, thigh, and waist (see [0108]) (wherein the garment G3 is of the same construction as the garments G2 and G1 of Figures 3-8) wherein this garment of Kloecker contains an inflatable bladder 4 (segments pockets of inflatable air 4 [0100]) which is configured to allow said user to selectively inflate and deflate said air bladder 4 in order to regulate a pressure applied to the waist, thigh, and hip (see [0101, 0106] valves 10 permit the user to selectively deflate and inflate the inflatable bladders 4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the panel assembly 10 of Turconi (see Figure 3) to be entirely provided with the segmented inflatable bladder 4 of the garment G3 of Kloecker (thus causing the entire panel assembly to have an inflatable bladder 4) to further treat edema in the waist, thigh, and hip of the user (See Kloecker [0108]).
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Turconi (US 20170216076 A1) in view of Kloecker (US 20100042026 A1) in view of Jacobs (US 20190298565 A1).
Regarding claim 2, Turconi in view of Kloecker discloses the invention of claim 1 above.
Turconi discloses a thermal transfer bag (cryotherapeutic gel bag [0032]) including a sealed interior volume (gel bag [0032] means there is a sealed interior volume) containing a heat transfer media (cooling gel [0032] wherein this is heat transfer media as a gel bag cooling element causes heat transfer into the bag).

As combined, Turconi does not disclose: wherein said panel assembly has an inward facing side with a loop covering; the thermal transfer bag configured to attach to said loop covering on said inward facing side of said panel assembly, said thermal transfer bag including an outward facing surface having a hook panel configured to engage said loop covering on said inward facing side of said panel assembly.
However, Jacobs teaches an analogous thermal transfer bag 110 (See Figure 4, [0025]) placed on the interior side of an analogous panel assembly 10 wherein the inner side of the panel assembly is provided with loop material [0025] to function with hook material on the outward facing surface of the thermal bag 110 [0029-0030] wherein this allows the thermal bag 110 to be repositioned easily to a desired body area [0008].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the panel assembly (See Annotated Figure 3) and thermal bag (cryotherapeutic gel bag [0032]) of Turconi to have accompanying hook and loop material (inner side of panel assembly provided with loop material, outward facing side of thermal bag with hook material) as taught by Jacobs as this is an alternative way of providing a removable thermal bag (wherein Jacobs discloses the thermal bag being able to removably placed into a pocket 25 [0032]) that provides the user with the ability to position the thermal therapy to a desired position (Jacobs [0008]).
As combined, Turconi still does not disclose the thermal transfer bag having an inward facing surface covered in a soft and compliant fabric.
However, Turconi discloses that the entire side portion 13 where the pocket 25 is located (See Figure 3) is made of soft and flexible (compliant) fabric [0023], and as in the original version (prior to combination) the thermal bag is meant to be contained in the pocket 25 [0032] such that there is a layer of the soft and compliant fabric between the body and the thermal bag; 
Regarding claim 12, Turconi discloses the invention of claim 11 above.
Turconi discloses a thermal transfer bag (cryotherapeutic gel bag [0032]) including a sealed interior volume (gel bag [0032] means there is a sealed interior volume) containing a heat transfer media (cooling gel [0032] wherein this is heat transfer media as a gel bag cooling element causes heat transfer into the bag).
Also Turconi further discloses the gel bag may be placed into an inner side pocket 25 [0032].
As combined, Turconi does not disclose: wherein said panel assembly has an inward facing side with a loop covering; the thermal transfer bag configured to attach to said loop covering on said inward facing side of said panel assembly, said thermal transfer bag including an outward facing surface having a hook panel configured to engage said loop covering on said inward facing side of said panel assembly.
However, Jacobs teaches an analogous thermal transfer bag 110 (See Figure 4, [0025]) placed on the interior side of an analogous panel assembly 10 wherein the inner side of the panel assembly is provided with loop material [0025] to function with hook material on the outward facing surface of the thermal bag 110 [0029-0030] wherein this allows the thermal bag 110 to be repositioned easily to a desired body area [0008].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the panel assembly (See Annotated Figure 3) and thermal bag (cryotherapeutic gel bag [0032]) of Turconi to have accompanying hook and loop material (inner side of panel assembly provided with loop material, outward facing side of thermal bag with hook material) as taught by Jacobs as this is an alternative way of providing a removable thermal bag (wherein Jacobs discloses the thermal 
As combined, Turconi still does not disclose the thermal transfer bag having an inward facing surface covered in a soft and compliant fabric.
However, Turconi discloses that the entire side portion 13 where the pocket 25 is located (See Figure 3) is made of soft and flexible (compliant) fabric [0023], and as in the original version (prior to combination) the thermal bag is meant to be contained in the pocket 25 [0032] such that there is a layer of the soft and compliant fabric between the body and the thermal bag; therefore, when making the combination of Turconi and Jacobs above it would have been obvious to make the inward (skin) facing side of the thermal bag of Turconi be made of the soft and compliant fabric to keep this functionality/relationship of Turconi consistent.
Claims 3-10, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Turconi (US 20170216076 A1) in view of Kloecker (US 20100042026 A1) in view of Schwen (US 20050283102 A1).
Regarding claim 3, Turconi in view of Kloecker discloses the invention of claim 1 above.
Turconi discloses (a) a lower panel 23L (L for lower buckle 23) attached to said thigh panel (See Annotated Figure 3 and Figures 5 and 6c and [0031], wherein the buckle 23L attaches to the thigh panel with hooking means 19).
 Turconi does not disclose (b) wherein said removable attachment between said lower link and said thigh panel is a plurality of protrusions extending outward from said thigh panel configured to be a close sliding fit within a plurality of passages in said lower link; and (c) wherein said lower panel is configured to remain with said thigh panel when said lower link is detached from said thigh panel.
However, Schwen teaches an analogous hip brace (see Figures 1-2) with an analogous lower link 100 (See Figure 3) and analogous lower panel 70 (See Figure 7, anchor plate 70 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the lower link (See Annotated Figure 6C), lower panel 23L, and the thigh panel (See Annotated Figure 3) structure/relationship of Turconi as combined to be that the removable attachment structure of Schwen of the lower link 100, thigh panel 64, and lower panel 70 in order to facilitate the usage of slots in the lower link 100 for adjustable connection for the brace (See Schwen [0056]).
Regarding claim 4, Turconi in view of Kloecker discloses the invention of claim 1 above.
Turconi discloses (a) an upper panel 23U (U for lower buckle 23) attached to said waist panel (See Annotated Figure 3 and Figures 5 and 6c and [0031], wherein the buckle 23U attaches to the waist panel with hooking means 19).
 Turconi does not disclose (b) wherein said removable attachment between said upper link and said waist panel is a plurality of protrusions extending outward from said waist panel configured to be a close sliding fit within a plurality of passages in said upper link; and (c) 
However, Schwen teaches an analogous hip brace (see Figures 1-2) with an analogous upper link 98 (See Figure 3) and analogous upper panel 61 (See Figure 6, anchor plate 61 [0057]) and an analogous waist panel 65 (see [0057] and Figure 3) wherein the upper panel 61 and upper link 98 are connected by removable attachment through the use of threaded fasteners 104 [0016, 0058] (where these are screws, see Figure 6, which create removable attachment, see [0057]) in order to facilitate the usage of slots 99 in the upper link 98 for adjustable connection [0056], wherein these threaded fasteners 104 when in place as seen in Figure 6 are a plurality of protrusions 104 extending outwardly from the waist panel 65 and are configured to be a close sliding fit with a plurality of passages (slots) 99 (See Figure 6 and [0056-0057]), and wherein said upper panel 61 is configured to remain with said waist panel 65 when said upper link 98 is detached from said waist panel 65 (See Figure 6, wherein the waist panel 65 encloses the upper panel 61 thus when the fasteners 104 are removed and the upper link 98 is detached, then the upper panel 61 will still be enclosed in the waist panel 65).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the upper link (See Annotated Figure 6C), upper panel 23L, and the waist panel (See Annotated Figure 3) structure/relationship of Turconi as combined to be that the removable attachment structure of Schwen of the upper link 99, waist panel 65, and upper panel 61 in order to facilitate the usage of slots 99 in the upper link 98 for adjustable connection for the brace (See Schwen [0056]).
Regarding claim 5, Turconi in view of Kloecker in view of Schwen discloses the invention of claim 3 above.
Turconi discloses (a) an upper panel 23U (U for lower buckle 23) attached to said waist panel (See Annotated Figure 3 and Figures 5 and 6c and [0031], wherein the buckle 23U attaches to the waist panel with hooking means 19).

However, Schwen further teaches that the analogous hip brace (see Figures 1-2) further comprises an analogous upper link 98 (See Figure 3) and analogous upper panel 61 (See Figure 6, anchor plate 61 [0057]) and an analogous waist panel 65 (see [0057] and Figure 3) wherein the upper panel 61 and upper link 98 are connected by removable attachment through the use of threaded fasteners 104 [0016, 0058] (where these are screws, see Figure 6, which create removable attachment, see [0057]) in order to facilitate the usage of slots 99 in the upper link 98 for adjustable connection [0056], wherein these threaded fasteners 104 when in place as seen in Figure 6 are a plurality of protrusions 104 extending outwardly from the waist panel 65 and are configured to be a close sliding fit with a plurality of passages (slots) 99 (See Figure 6 and [0056-0057]), and wherein said upper panel 61 is configured to remain with said waist panel 65 when said upper link 98 is detached from said waist panel 65 (See Figure 6, wherein the waist panel 65 encloses the upper panel 61 thus when the fasteners 104 are removed and the upper link 98 is detached, then the upper panel 61 will still be enclosed in the waist panel 65).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the upper link (See Annotated Figure 6C), upper panel 23L, and the waist panel (See Annotated Figure 3) structure/relationship of Turconi as combined to be that the removable attachment structure of Schwen of the upper link 99, waist panel 65, and upper panel 61 in order to facilitate the usage of slots 99 in the upper link 98 for adjustable connection for the brace (See Schwen [0056]).
Regarding claim 6, Turconi in view of Kloecker in view of Schwen discloses the invention of claim 3 above.

 Turconi does not disclose (a) said removable attachment between said upper link and said upper panel includes an offset bracket; (b) said offset bracket includes an inward-facing side that is slidably connected to said upper panel; (c) said offset bracket includes a plurality of protrusions extending outward from said offset bracket configured to be a close sliding fit within a plurality of passages in said upper link.
However, Schwen further teaches that the analogous hip brace (see Figures 1-2) further comprises an analogous upper link 98 (See Figure 3) and analogous upper panel 61 (See Figure 6, anchor plate 61 [0057]) and an analogous waist panel 65 (see [0057] and Figure 3) wherein the upper panel 61 and upper link 98 are connected by removable attachment through the use of threaded fasteners 104 [0016, 0058] (where these are screws, see Figure 6, which create removable attachment, see [0057]) in order to facilitate the usage of slots 99 in the upper link 98 for adjustable connection [0056], wherein the removable attachment between the upper link 98 and upper panel 61 of Schwen includes an offset bracket 102 (See Figure 3 and [0057], wherein this offsets the placement of the pivot/hinge), said offset bracket 102 includes an inward-facing side that is slidably connected to said upper panel 61 (see Figure 6, wherein the threaded screw fasteners 104 must be slid through the holes of the bracket 102 (See Figure 5) and the threaded holes of the upper panel 61 (see [0016] and [0057-0058]) thus the screws 104 functioning as slidable connectors to slidably connect 61 and 102), said offset bracket 102 includes these threaded fasteners 104 which when in place as seen in Figure 6 are a plurality of protrusions 104 extending outwardly from the offset bracket 102 and are configured to be a close sliding fit with a plurality of passages (slots) 99 (See Figure 6 and [0056-0057]) of the upper link 98.

Regarding claim 7, Turconi in view of Kloecker in view of Schwen discloses the invention of claim 3 above.
As combined, Schwen teaches wherein said removable attachment between said lower link 100 and said lower panel 70 (See Figure 7, see claim 3 modification) comprises a plurality of threaded fasteners 108 (Figure 7 and see [0056], wherein fasteners 104 and 108 are screws which are threaded fasteners) (see 112b/112a above, wherein the claim language is interpreted as the fasteners being the same structure as the protrusions) passed through said passages (slots 101) in said lower link 100 (See Figure 7) and the fasteners 108 go into captive nuts (threaded holes) in said lower panel 70 (see [0016] and claim 13 of Schwen wherein the holes provided in the lower panel (anchor) 70 are threaded and wherein “captive nut” means a threaded hole in a larger object, as such a threaded hole can be interpreted as an embedded nut). 
Regarding claim 8, Turconi in view of Kloecker in view of Schwen discloses the invention of claim 4 above.
As combined, Schwen teaches wherein said removable attachment between said upper link 98 and said upper panel 61 (See Figure 6, see claim 4 modification) comprises a plurality of threaded fasteners 104 (Figure 6 and see [0056-0057], wherein fasteners 104 are screws which are threaded fasteners) (see 112b/112a above, wherein the claim language is interpreted as the 
Regarding claim 9, Turconi in view of Kloecker in view of Schwen discloses the invention of claim 7 above.
As combined, Schwen further teaches wherein said fasteners 108 are configured to remain connected to said lower link 100 when said lower link 100 is removed from said lower panel 70 (See Schwen Figure 7, wherein when the screws are untightened the lower link 100 may be pulled away from the lower panel 70 wherein the top rounded sides of screws 108 would allow the screws to stay connected to the lower link 100 when held such that the heads of the screws are vertically above the slots).
Regarding claim 10, Turconi in view of Kloecker in view of Schwen discloses the invention of claim 8 above.
As combined, Schwen further teaches wherein said fasteners 104 are configured to remain connected to said upper link 98 when said upper link 98 is removed from said upper panel 61 (See Schwen Figure 6, wherein when the screws 104 are untightened the upper link 98 may be pulled away from the upper panel 61 wherein the top rounded sides of screws 104 would allow the screws to stay connected to the upper link 98 when held such that the heads of the screws are vertically above the slots).
Regarding claim 13, Turconi in view of Kloecker discloses the invention of claim 11 above.
Turconi discloses (a) a lower panel 23L (L for lower buckle 23) attached to said thigh panel (See Annotated Figure 3 and Figures 5 and 6c and [0031], wherein the buckle 23L attaches to the thigh panel with hooking means 19).

However, Schwen teaches an analogous hip brace (see Figures 1-2) with an analogous lower link 100 (See Figure 3) and analogous lower panel 70 (See Figure 7, anchor plate 70 [0054]) and an analogous thigh panel 64 (see [0054] and Figure 3) wherein the lower panel 70 and lower link 100 are connected by removable attachment through the use of threaded fasteners 108 [0016, 0058] (where these are screws, see Figure 7, which create removable attachment, see [0057]) in order to facilitate the usage of slots in the lower link 100 for adjustable connection [0056], wherein these threaded fasteners 108 when in place as seen in Figure 7 are a plurality of protrusions 108 extending outwardly from the thigh panel 64 and are configured to be a close sliding fit with a plurality of passages (slots) 101 (See Figure 7 and [0056]), and wherein said lower panel 70 is configured to remain with said thigh panel 64 when said lower link 100 is detached from said thigh panel 64 (See Figure 7, wherein the thigh panel 64 encloses the lower panel 70 thus when the fasteners 108 are removed and the lower link 100 is detached, then the lower panel 70 will still be enclosed in the thigh panel 64).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the lower link (See Annotated Figure 6C), lower panel 23L, and the thigh panel (See Annotated Figure 3) structure/relationship of Turconi as combined to be that the removable attachment structure of Schwen of the lower link 100, thigh panel 64, and lower panel 70 in order to facilitate the usage of slots in the lower link 100 for adjustable connection for the brace (See Schwen [0056]).
Regarding claim 14, Turconi in view of Kloecker discloses the invention of claim 11 above.

 Turconi does not disclose (b) wherein said removable attachment between said upper link and said waist panel is a plurality of protrusions extending outward from said waist panel configured to be a close sliding fit within a plurality of passages in said upper link; and (c) wherein said upper panel is configured to remain with said waist panel when said upper link is detached from said waist panel.
However, Schwen teaches an analogous hip brace (see Figures 1-2) with an analogous upper link 98 (See Figure 3) and analogous upper panel 61 (See Figure 6, anchor plate 61 [0057]) and an analogous waist panel 65 (see [0057] and Figure 3) wherein the upper panel 61 and upper link 98 are connected by removable attachment through the use of threaded fasteners 104 [0016, 0058] (where these are screws, see Figure 6, which create removable attachment, see [0057]) in order to facilitate the usage of slots 99 in the upper link 98 for adjustable connection [0056], wherein these threaded fasteners 104 when in place as seen in Figure 6 are a plurality of protrusions 104 extending outwardly from the waist panel 65 and are configured to be a close sliding fit with a plurality of passages (slots) 99 (See Figure 6 and [0056-0057]), and wherein said upper panel 61 is configured to remain with said waist panel 65 when said upper link 98 is detached from said waist panel 65 (See Figure 6, wherein the waist panel 65 encloses the upper panel 61 thus when the fasteners 104 are removed and the upper link 98 is detached, then the upper panel 61 will still be enclosed in the waist panel 65).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the upper link (See Annotated Figure 6C), upper panel 23L, and the waist panel (See Annotated Figure 3) structure/relationship of Turconi as combined to be that the removable attachment structure of 
Regarding claim 15, Turconi in view of Kloecker in view of Schwen discloses the invention of claim 13 above.
Turconi discloses (a) an upper panel 23U (U for lower buckle 23) attached to said waist panel (See Annotated Figure 3 and Figures 5 and 6c and [0031], wherein the buckle 23U attaches to the waist panel with hooking means 19).
 Turconi does not disclose (b) wherein said removable attachment between said upper link and said waist panel is a plurality of protrusions extending outward from said waist panel configured to be a close sliding fit within a plurality of passages in said upper link; and (c) wherein said upper panel is configured to remain with said waist panel when said upper link is detached from said waist panel.
However, Schwen further teaches that the analogous hip brace (see Figures 1-2) further comprises an analogous upper link 98 (See Figure 3) and analogous upper panel 61 (See Figure 6, anchor plate 61 [0057]) and an analogous waist panel 65 (see [0057] and Figure 3) wherein the upper panel 61 and upper link 98 are connected by removable attachment through the use of threaded fasteners 104 [0016, 0058] (where these are screws, see Figure 6, which create removable attachment, see [0057]) in order to facilitate the usage of slots 99 in the upper link 98 for adjustable connection [0056], wherein these threaded fasteners 104 when in place as seen in Figure 6 are a plurality of protrusions 104 extending outwardly from the waist panel 65 and are configured to be a close sliding fit with a plurality of passages (slots) 99 (See Figure 6 and [0056-0057]), and wherein said upper panel 61 is configured to remain with said waist panel 65 when said upper link 98 is detached from said waist panel 65 (See Figure 6, wherein the waist panel 65 encloses the upper panel 61 thus when the fasteners 104 are removed and the upper link 98 is detached, then the upper panel 61 will still be enclosed in the waist panel 65).

Regarding claim 16, Turconi in view of Kloecker in view of Schwen discloses the invention of claim 13 above.
For note, Turconi discloses an upper panel 23U (U for lower buckle 23) attached to said waist panel (See Annotated Figure 3 and Figures 5 and 6c and [0031], wherein the buckle 23U attaches to the waist panel with hooking means 19).
 Turconi does not disclose (a) said removable attachment between said upper link and said upper panel includes an offset bracket; (b) said offset bracket includes an inward-facing side that is slidably connected to said upper panel; (c) said offset bracket includes a plurality of protrusions extending outward from said offset bracket configured to be a close sliding fit within a plurality of passages in said upper link.
However, Schwen further teaches that the analogous hip brace (see Figures 1-2) further comprises an analogous upper link 98 (See Figure 3) and analogous upper panel 61 (See Figure 6, anchor plate 61 [0057]) and an analogous waist panel 65 (see [0057] and Figure 3) wherein the upper panel 61 and upper link 98 are connected by removable attachment through the use of threaded fasteners 104 [0016, 0058] (where these are screws, see Figure 6, which create removable attachment, see [0057]) in order to facilitate the usage of slots 99 in the upper link 98 for adjustable connection [0056], wherein the removable attachment between the upper link 98 and upper panel 61 of Schwen includes an offset bracket 102 (See Figure 3 and [0057], wherein this offsets the placement of the pivot/hinge), said offset bracket 102 includes an inward-facing side that is slidably connected to said upper panel 61 (see Figure 6, wherein the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the upper link (See Annotated Figure 6C), upper panel 23L, and the waist panel (See Annotated Figure 3) structure/relationship of Turconi as combined to be that the removable attachment structure of Schwen of the upper link 99, waist panel 65, offset bracket 102, and upper panel 61 in order to facilitate the usage of slots 99 in the upper link 98 for adjustable connection for the brace (See Schwen [0056]) as well as provide for a way to displace the hinge/pivot from the leg to avoid the hinge/pivot from hitting the leg (see Schwen [0057]).
Regarding claim 17, Turconi in view of Kloecker in view of Schwen discloses the invention of claim 13 above.
As combined, Schwen teaches wherein said removable attachment between said lower link 100 and said lower panel 70 (See Figure 7, see claim 3 modification) comprises a plurality of threaded fasteners 108 (Figure 7 and see [0056], wherein fasteners 104 and 108 are screws which are threaded fasteners) (see 112b/112a above, wherein the claim language is interpreted as the fasteners being the same structure as the protrusions) passed through said passages (slots 101) in said lower link 100 (See Figure 7) and the fasteners 108 go into captive nuts (threaded holes) in said lower panel 70 (see [0016] and claim 13 of Schwen wherein the holes provided in the lower panel (anchor) 70 are threaded and wherein “captive nut” means a 
Regarding claim 18, Turconi in view of Kloecker in view of Schwen discloses the invention of claim 14 above.
As combined, Schwen teaches wherein said removable attachment between said upper link 98 and said upper panel 61 (See Figure 6, see claim 4 modification) comprises a plurality of threaded fasteners 104 (Figure 6 and see [0056-0057], wherein fasteners 104 are screws which are threaded fasteners) (see 112b/112a above, wherein the claim language is interpreted as the fasteners being the same structure as the protrusions) passed through said passages (slots 99) in said upper link 98 (See Figure 6) and the fasteners 104 go into captive nuts (threaded holes) in said upper panel 61 (see [0016] and claim 13 of Schwen wherein the holes provided in the upper panel (anchor) 61 are threaded and wherein “captive nut” means a threaded hole in a larger object, as such a threaded hole can be interpreted as an embedded nut). 
Regarding claim 19, Turconi in view of Kloecker in view of Schwen discloses the invention of claim 17 above.
As combined, Schwen further teaches wherein said fasteners 108 are configured to remain connected to said lower link 100 when said lower link 100 is removed from said lower panel 70 (See Schwen Figure 7, wherein when the screws are untightened the lower link 100 may be pulled away from the lower panel 70 wherein the top rounded sides of screws 108 would allow the screws to stay connected to the lower link 100 when held such that the heads of the screws are vertically above the slots).
Regarding claim 20, Turconi in view of Kloecker in view of Schwen discloses the invention of claim 18 above.
As combined, Schwen further teaches wherein said fasteners 104 are configured to remain connected to said upper link 98 when said upper link 98 is removed from said upper panel 61 (See Schwen Figure 6, wherein when the screws 104 are untightened the upper link .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889.  The examiner can normally be reached on Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        4/8/2021 

/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        4/13/2021